Exhibit 10.1

SECOND AMENDMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
March 25, 2014 among WMG Acquisition Corp. (the “Borrower”), the lenders party
hereto and Credit Suisse AG, as Administrative Agent (the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this Second Amendment).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of November 1,
2012 (as amended by the First Amendment thereto, dated as of April 23, 2013, the
“Credit Agreement”);

WHEREAS, pursuant to Section 10.08 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting all Lenders (determined immediately prior to
giving effect to the Second Amendment) are willing to amend the Credit Agreement
as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Credit Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section Two hereof:

(1) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

“Maturity Date” means April 1, 2019.

(2) The definition of “Subsidiary” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity, of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise and (y) such Person or any Wholly Owned Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity.



--------------------------------------------------------------------------------

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

(3) Section 1.01 of the Credit Agreement is hereby amended to insert the
following definition of “Capital Stock” in alphabetical order:

“Capital Stock” means (1) in the case of a corporation, capital stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation (including, without limitation, options,
warrants or other equivalents) that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

(4) Section 6.02(a) of the Credit Agreement is hereby amended and restated as
follows:

“(a) to the extent (x) permitted by the internal policies of such independent
certified public accountants and (y) that Section 7.11 was applicable during the
time period covered by the financial statements delivered under Section 6.01(a),
no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate or report of its independent
certified public accountants stating that in making the examination necessary
therefor no knowledge was obtained of any failure of the Company to comply with
the terms, covenants, provisions or conditions of Section 7.11, except as
specified in such certificate or, if any such failure to comply shall exist,
stating the nature of such failure to comply;”

(5) Section 7.02(i)(ii) of the Credit Agreement is hereby amended by deleting
the text “paid by or on behalf of the Borrower and its Restricted Subsidiaries
for any such Specified Acquisition, plus the total cash consideration paid by or
on behalf of the Borrower and its Restricted Subsidiaries for all other
Specified Acquisitions made by the Borrower and its Restricted Subsidiaries
pursuant to this Section 7.02(i)” and inserting “paid by or on behalf of the
Borrower or any other Loan Party for any such Specified Acquisition, plus the
total cash consideration paid by or on behalf of the Borrower or any other Loan
Party for all other Specified Acquisitions made by the Borrower or any other
Loan Party pursuant to this Section 7.02(i)” in lieu thereof.

(6) Section 7.05(c) of the Credit Agreement is hereby amended by deleting the
proviso therein and inserting the text “provided that if the transferor of such
property is a Loan Party, (i) the transferee thereof is the Borrower or another
Loan Party, (ii) such transaction is an Investment permitted under Section 7.02
or (iii) such Disposition is for no less than the fair market value of the
disposed property at the time of such Disposition;” in lieu thereof.

 

2



--------------------------------------------------------------------------------

(7) Section 7.11(c) of the Credit Agreement is hereby amended by deleting the
table therein and inserting the following table in lieu thereof:

 

Fiscal Quarter

  

Maximum Leverage Ratio

Q1 2013

   6.00: 1.00

Q2 2013

   6.00: 1.00

Q3 2013

   6.00: 1.00

Q4 2013

   6.00: 1.00

Q1 2014

   6.00: 1.00

Q2 2014

   5.75: 1.00

Q3 2014

   5.75: 1.00

Q4 2014

   5.75: 1.00

Q1 2015

   5.75: 1.00

Q2 2015

   5.75: 1.00

Q3 2015

   5.75: 1.00

Q4 2015

   5.75: 1.00

Q1 2016

   5.50: 1.00

Q2 2016

   5.50: 1.00

Q3 2016

   5.50: 1.00

Q4 2016

   5.50: 1.00

Q1 2017

   5.50: 1.00

Q2 2017

   5.25: 1.00

Q3 2017

   5.25: 1.00

Q4 2017

   5.25: 1.00

Q1 2018

   5.00: 1.00

Q2 2018

   4.75: 1.00

Q3 2018

   4.75: 1.00

Q4 2018

   4.75: 1.00

Q1 2019

   4.75: 1.00

SECTION TWO - Conditions to Effectiveness of the Second Amendment. This Second
Amendment shall become effective on the date (the “Second Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(1) The Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower and each Lender (determined immediately prior
to giving effect to the Second Amendment).

(2) The Administrative Agent shall have received (i) true and complete copies of
the resolutions duly adopted by the Board of Directors or a duly authorized
committee thereof of the Borrower authorizing the execution, delivery and
performance of this Second Amendment, and the performance of the Credit
Agreement as amended by this Second Amendment, certified as of the Second
Amendment Effective Date by a Responsible Officer, secretary or assistant
secretary of the Borrower as being in full force and effect without modification
or amendment,

 

3



--------------------------------------------------------------------------------

(ii) a good standing certificate for the Borrower from its jurisdiction of
formation and (iii) a written opinion (as to enforceability of the Credit
Agreement and this Second Amendment, and due authorization, execution and
delivery of this Second Amendment by the Borrower) of Debevoise & Plimpton LLP
(or, in the case of due authorization, execution and delivery, Richards,
Layton & Finger, PA), counsel to the Borrower, addressed to the Administrative
Agent and each Lender, dated the Second Amendment Effective Date, substantially
similar (to the extent applicable) to the opinion of such counsel, dated as of
November 1, 2012, delivered in connection with the closing of the Credit
Agreement on the Closing Date, or otherwise reasonably satisfactory to the
Administrative Agent.

(3) The Borrower shall have received gross cash proceeds of not less than
$935,000,000 (calculated before applicable fees and original issue discount)
from the proceeds of debt securities on or about the Second Amendment Effective
Date.

(4) The Borrower shall have paid or cause to be paid to the Administrative
Agent, for the ratable account of each Lender that delivers an executed
counterpart of this Second Amendment to the Administrative Agent no later than
3:00 p.m. on March 25, 2014, a fee in an amount equal to 0.10% of the Commitment
of each such Lender outstanding on the Second Amendment Effective Date.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Second Amendment Effective Date. Each Lender hereby
authorizes the Administrative Agent to provide such notice and agrees that such
notice shall be irrevocably conclusive and binding upon such Lender.

SECTION THREE - Representations and Warranties; No Default. In order to induce
the Lenders to consent to this Second Amendment, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that on and as of
the date hereof after giving effect to this Second Amendment:

(1) No Default or Event of Default has occurred and is continuing.

(2) The representations and warranties of the Loan Parties set forth in Article
V of the Credit Agreement are true and correct in all material respects on and
as of the date hereof with the same effect as though made on and as of such
date, except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date and (ii) the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.01(a) and (b) of the
Credit Agreement.

(3) The execution, delivery and performance of this Second Amendment (i) are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and (ii) do not and will not (A) contravene the terms
of the Borrower’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or require any payment to be made under, (x) any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Restricted Subsidiaries

 

4



--------------------------------------------------------------------------------

or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or its property is subject; or
(C) violate any Law; except in the case of clauses (ii)(B) and (ii)(C) to the
extent that such conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect.

(4) The Second Amendment has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.

SECTION FOUR - Reference to and Effect on the Credit Agreement and the Notes;
Acknowledgements.

(1) On and after the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Second Amendment. The Credit Agreement and
each of the other Loan Documents, as specifically amended by this Second
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or any Agent under any of the Loan Documents, nor constitute an amendment
or waiver of any provision of any of the Loan Documents. For the avoidance of
doubt, this Second Amendment shall constitute a Loan Document for all purposes
of the Loan Documents.

(2) Without limiting the foregoing, each of the Loan Parties party to the
Guaranty and the Security Agreement hereby (i) acknowledges and agrees that all
of its obligations under the Guaranty and the Security Agreement are reaffirmed
and remain in full force and effect on a continuous basis, (ii) reaffirms each
Lien granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties and reaffirms the guaranties made pursuant to the Guaranty,
(iii) acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guaranty and the Security
Agreement are, and shall remain, in full force and effect after giving effect to
this Second Amendment, and (iv) agrees that all Obligations are Guaranteed
Obligations (as defined in the Guaranty).

(3) Without limiting the foregoing, Holdings, as party to the Security Agreement
hereby (i) acknowledges and agrees that all of its obligations under the
Security Agreement are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms each Lien granted it to the Collateral Agent
for the benefit of the Secured Parties, and (iii) acknowledges and agrees that
the grants of security interests by it contained in the Security Agreement are,
and shall remain, in full force and effect after giving effect to this Second
Amendment.

 

5



--------------------------------------------------------------------------------

SECTION FIVE - Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for (i) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby, and
(ii) the reasonable documented fees, charges and disbursements of Davis Polk &
Wardwell LLP, as counsel to the Administrative Agent.

SECTION SIX - Execution in Counterparts. This Second Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. Delivery of an executed
counterpart of this Second Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Second Amendment.

SECTION SEVEN - Governing Law. THIS SECOND AMENDMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECOND AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

WMG ACQUISITION CORP. By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Executive Vice President, General Counsel and
Secretary

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and agreed: WMG HOLDINGS CORP. By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Executive Vice President, General Counsel and
Secretary

 

ROADRUNNER RECORDS INC. T.Y.S., INC. THE ALL BLACKS U.S.A., INC. A. P. SCHMIDT
CO. ATLANTIC RECORDING CORPORATION ATLANTIC/MR VENTURES INC. ARMS UP INC. BIG
BEAT RECORDS INC. CAFE AMERICANA INC. CHAPPELL MUSIC COMPANY, INC. COTA MUSIC,
INC. COTILLION MUSIC, INC. CRK MUSIC INC. E/A MUSIC, INC. ELEKSYLUM MUSIC, INC.
ELEKTRA/CHAMELEON VENTURES INC. ELEKTRA ENTERTAINMENT GROUP INC. ELEKTRA GROUP
VENTURES INC. FHK, INC.

FIDDLEBACK MUSIC PUBLISHING

COMPANY, INC.

FOSTER FREES MUSIC, INC. INSOUND ACQUISITION INC. INTERSONG U.S.A., INC. JADAR
MUSIC CORP. LEM AMERICA, INC. LONDON-SIRE RECORDS INC. MAVERICK PARTNER INC.
MCGUFFIN MUSIC INC. MIXED BAG MUSIC, INC. MM INVESTMENT INC. NONESUCH RECORDS
INC. NON-STOP MUSIC HOLDINGS, INC. OCTA MUSIC, INC.

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

(cont’d): PEPAMAR MUSIC CORP. REP SALES, INC. REVELATION MUSIC PUBLISHING
CORPORATION RHINO ENTERTAINMENT COMPANY RICK’S MUSIC INC. RIGHTSONG MUSIC INC.
RYKO CORPORATION RYKODISC, INC. RYKOMUSIC, INC. SEA CHIME MUSIC, INC. SR/MDM
VENTURE INC. SUPER HYPE PUBLISHING, INC. TOMMY BOY MUSIC, INC. TOMMY VALANDO
PUBLISHING GROUP, INC. UNICHAPPELL MUSIC INC. W.B.M. MUSIC CORP. WALDEN MUSIC
INC. WARNER ALLIANCE MUSIC INC. WARNER BRETHREN INC. WARNER BROS. MUSIC
INTERNATIONAL INC. WARNER BROS. RECORDS INC. WARNER CUSTOM MUSIC CORP. WARNER
DOMAIN MUSIC INC. WARNER MUSIC DISCOVERY INC. WARNER MUSIC LATINA INC. WARNER
MUSIC SP INC. WARNER SOJOURNER MUSIC INC. WARNER SPECIAL PRODUCTS INC. WARNER
STRATEGIC MARKETING INC. WARNER/CHAPPELL MUSIC (SERVICES), INC. WARNER/CHAPPELL
MUSIC, INC. WARNER/CHAPPELL PRODUCTION MUSIC, INC. WARNER-ELEKTRA-ATLANTIC
CORPORATION WARNERSONGS, INC. WARNER-TAMERLANE PUBLISHING CORP. WARPRISE MUSIC
INC.

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

(cont’d): WB GOLD MUSIC CORP. WB MUSIC CORP. WBM/HOUSE OF GOLD MUSIC, INC.
WBR/QRI VENTURE, INC. WBR/RUFFNATION VENTURES, INC. WBR/SIRE VENTURES INC. WEA
EUROPE INC. WEA INC. WEA INTERNATIONAL INC. WIDE MUSIC, INC. ASYLUM RECORDS LLC
ATLANTIC MOBILE LLC ATLANTIC PRODUCTIONS LLC ATLANTIC SCREAM LLC ATLANTIC/143
L.L.C. BB INVESTMENTS LLC BULLDOG ISLAND EVENTS LLC BUTE SOUND LLC CORDLESS
RECORDINGS LLC EAST WEST RECORDS LLC FOZ MAN MUSIC LLC FUELED BY RAMEN LLC LAVA
RECORDS LLC RHINO NAME & LIKENESS HOLDINGS, LLC RHINO/FSE HOLDINGS, LLC T-BOY
MUSIC, LLC T-GIRL MUSIC, LLC THE BIZ LLC UPPED.COM LLC WARNER MUSIC DISTRIBUTION
LLC J. RUBY PRODUCTIONS, INC. SIX-FIFTEEN MUSIC PRODUCTIONS, INC.
SUMMY-BIRCHARD, INC.

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

(cont’d):

ARTIST ARENA LLC

ATLANTIC PIX LLC

FERRET MUSIC HOLDINGS LLC

FERRET MUSIC LLC

FERRET MUSIC MANAGEMENT LLC

FERRET MUSIC TOURING LLC

P & C PUBLISHING LLC

WARNER MUSIC NASHVILLE LLC

 

By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary of each of the
above named entities listed under the heading Guarantors and signing this
agreement in such capacity on behalf of each such entity

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Guarantors (cont’d):

 

WARNER MUSIC INC.

By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Executive Vice President, General Counsel &
Secretary 615 MUSIC LIBRARY, LLC By:   Six-Fifteen Music Productions, Inc., its
Sole Member By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary ARTIST ARENA
INTERNATIONAL, LLC By:   Artist Arena LLC, its Sole Member By:   Warner Music
Inc., its Sole Member By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Executive Vice President, General Counsel &
Secretary ALTERNATIVE DISTRIBUTION ALLIANCE By:   Warner Music Distribution LLC,
its Managing Partner By:   Rep Sales, Inc., its Sole Member and Manager By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Guarantors (cont’d):

 

MAVERICK RECORDING COMPANY

By:   SR/MDM Venture Inc., its Managing Partner By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary NON-STOP
CATACLYSMIC MUSIC, LLC

NON-STOP INTERNATIONAL

PUBLISHING, LLC

NON-STOP OUTRAGEOUS PUBLISHING,

LLC

By:   Non-Stop Music Publishing, LLC, their Sole Member By:   Non-Stop Music
Holdings, Inc., its Sole Member By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary NON-STOP MUSIC
LIBRARY, L.C. NON-STOP MUSIC PUBLISHING, LLC NON-STOP PRODUCTIONS, LLC By:  
Non-Stop Music Holdings, Inc., their Sole Member By:  

/s/ Paul M. Robinson

Name:   Paul M. Robinson Title:   Vice President & Secretary

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative

Agent, Issuing Bank and Lender

By:  

/s/Judith Smith

Name:   Judith Smith Title:   Authorized Signatory By:  

/s/Sally Reyes

Name:   Sally Reyes Title:   Authorized Signatory

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director By:  

/s/ Lisa Murray

Name:   Lisa Murray Title:   Associate Director

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIHI LLC, as Lender By:  

/s/ Katherine Mogg

Name:   Katherine Mogg Title:   Authorized Signatory By:  

/s/ Ayesha Farooqi

Name:   Ayesha Farooqi Title:   Authorized Signatory

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC, as Lender By:  

/s/ Patrice Maffre

Name:   Patrice Maffre Title:   Managing Director

 

 

WMG - SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT